 

Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT, dated as of April 6, 2016, among ZAIS FINANCIAL
CORP., a Maryland corporation (the "Company"), ZAIS FINANCIAL PARTNERS, L.P., a
Delaware limited partnership (the "Operating Partnership"), ZAIS MERGER SUB,
LLC, a Delaware limited liability company ("Merger Sub"), SUTHERLAND ASSET I,
LLC, a Delaware limited liability company ("Sutherland Asset I"), SUTHERLAND
ASSET II, LLC, a Delaware limited liability company ("Sutherland Asset II"),
SAMC REO 2013-01, LLC, a Delaware limited liability company ("SAMC 2013"), ZAIS
ASSET I, LLC, a Delaware limited liability company ("ZAIS Asset I"), ZAIS ASSET
II, LLC, a Delaware limited liability company ("ZAIS Asset II"), ZAIS ASSET III,
LLC, a Delaware limited liability company ("ZAIS Asset III"), ZAIS ASSET IV,
LLC, a Delaware limited liability company ("ZAIS Asset IV"), ZFC Funding, Inc.,
a Delaware corporation ("ZFC Funding"), ZFC TRUST, a Maryland trust ("ZFC
Trust"), ZFC TRUST TRS I, LLC, a Delaware limited liability company ("ZFC Trust
TRS"), and WATERFALL ASSET MANAGEMENT, LLC, a Delaware limited liability company
(together with its permitted assignees, the "Manager").

 

WHEREAS, the Company is a party to the Agreement and Plan of Merger, dated as of
April 6, 2016 (the "Merger Agreement"), by and among the Company, ZAIS Financial
Partners, L.P., a Delaware limited partnership ("Company Operating
Partnership"), Merger Sub, Sutherland Asset Management Corporation
("Sutherland"), and Sutherland Partners, L.P. ("Sutherland Operating
Partnership"), whereby Sutherland will merge with and into Merger Sub, with
Merger Sub being the surviving company under the name of "Sutherland Asset
Management LLC" and a wholly owned subsidiary of the Company, and whereby
Company Operating Partnership will merge with Sutherland Operating Partnership,
with Company Operating Partnership being the surviving entity under the name
"Sutherland Partners, L.P.", and whereby the Company will amend its charter to
change its name to "Sutherland Asset Management Corporation", in each case
effective as of the Effective Date (as defined below);

 

WHEREAS, as a part of and effective as of the closing under the Merger
Agreement, the investment management agreement that currently covers Company
Operating Partnership's investment activities will be replaced with this
Agreement, and the Company and each of the Subsidiaries desire to retain the
Manager to provide investment advisory services to them on the terms and
conditions hereinafter set forth, and the Manager wishes to be retained to
provide such services;

 

WHEREAS, this Agreement will become effective if and when the closing under the
Merger Agreement occurs, and will terminate automatically upon any termination
of the Merger Agreement in accordance with its terms; and

 

WHEREAS, the Company is a corporation that intends to elect and to qualify to be
taxed as a REIT for federal income tax purposes.

 

 

 

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

Section 1.             Definitions. The following terms have the following
meanings assigned to them:

 

(a)          "Agreement" means this Management Agreement, as amended, restated
or supplemented from time to time.

 

(b)          "Assets" means the assets of the Company and the Subsidiaries.

 

(c)          "Bankruptcy" means, with respect to any Person, (i) the filing by
such Person of a voluntary petition seeking liquidation, reorganization,
arrangement or readjustment, in any form, of its debts under Title 11 of the
United States Code or any other federal, state or foreign insolvency law, or
such Person's filing an answer consenting to or acquiescing in any such
petition, (ii) the making by such Person of any assignment for the benefit of
its creditors, (iii) the expiration of 60 days after the filing of an
involuntary petition under Title 11 of the Unites States Code, an application
for the appointment of a receiver for a material portion of the assets of such
Person, or an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal, state or
foreign insolvency law, provided that the same shall not have been vacated, set
aside or stayed within such 60-day period or (iv) the entry against it of a
final and non-appealable order for relief under any bankruptcy, insolvency or
similar law now or hereinafter in effect.

 

(d)          "Base Management Fee" means a base management fee calculated and
paid (in cash) quarterly in arrears, equal to (i) 1.50% per annum of the
Stockholders' Equity up to $500 million; and (ii) 1.00% per annum of the
Stockholders' Equity in excess of $500 million.

 

(e)          "Board of Directors" means the Board of Directors of the Company.

 

(f)          "Class A Special Unit" is defined in the Partnership Agreement as
the Class A Special Unit of limited partner interest in the Operating
Partnership.

 

(g)          "Code" means the Internal Revenue Code of 1986, as amended.

 

(h)          "Common Stock" means the Company’s common stock, par value $0.0001
per share.

 

(i)          "Company Account" shall have the meaning set forth in Section 5 of
this Agreement.

 

(j)          "Company Indemnified Party" shall have the meaning set forth in
Section 11(b) of this Agreement.

 

 - 2 - 

 

 

(k)          "Core Earnings" is defined in the Partnership Agreement as GAAP net
income (loss) of the Operating Partnership excluding non-cash equity
compensation expense, the expenses incurred in connection with the Operating
Partnership's formation or continuation, the expenses incurred in connection
with the Merger Agreement and the transactions contemplated thereby, the
Incentive Distribution, real estate depreciation and amortization (to the extent
that the Company forecloses on any properties underlying its assets) and any
unrealized gains, losses or other non-cash items recorded in the period,
regardless of whether such items are included in other comprehensive income or
loss, or in net income. The amount will be adjusted to exclude one-time events
pursuant to changes in GAAP and certain other non-cash charges after discussions
between the Manager and the Company's independent directors and after approval
by a majority of the Company's independent directors.

 

(l)          "Effective Date" means the Closing Date (as defined in the Merger
Agreement).

 

(m)         "Effective Termination Date" shall have the meaning set forth in
Section 13(a) of this Agreement.

 

(n)          "Excess Funds" shall have the meaning set forth in Section 2(m) of
this Agreement.

 

(o)          "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

 

(p)          "Expenses" shall have the meaning set forth in Section 9 of this
Agreement.

 

(q)          "GAAP" means generally accepted accounting principles, as applied
in the United States.

 

(r)          "Governing Instruments" means, with regard to any entity, the
articles of incorporation and bylaws in the case of a corporation, certificate
of limited partnership (if applicable) and the partnership agreement in the case
of a general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

 

(s)          "Guidelines" shall have the meaning set forth in Section 2(b)(i) of
this Agreement.

 

(t)          "Incentive Distribution" shall mean the incentive allocation and
distribution received by the Manager pursuant to the Partnership Agreement.

 

(u)          "Indemnitee" shall have the meaning set forth in Section 11(b) of
this Agreement.

 

(v)          "Indemnitor" shall have the meaning set forth in Section 11(c) of
this Agreement.

 

(w)         "Independent Directors" means the members of the Board of Directors
who are not officers or employees of the Manager or any Person directly or
indirectly controlling or controlled by the Manager, and who are otherwise
"independent" in accordance with the Company's Governing Instruments and, if
applicable, the rules of any national securities exchange on which the Common
Stock is listed.

 

 - 3 - 

 

 

(x)          "Initial Term" shall have the meaning set forth in Section 13 of
this Agreement.

 

(y)          "Internalization Event" means (i) the actual or effective
termination of this Agreement in connection with a transaction that results in
the Company acquiring or otherwise assuming control of the Manager or all or
substantially all of its assets, or (ii) the actual or effective termination of
this Agreement in connection with a transaction that results in the Company
hiring substantially all of the management team of the Manager.

 

(z)          "Investment Committee" means the Manager's investment committee
that will oversee the Company's acquisition and financing strategies as well as
compliance with the Company's investment guidelines.

 

(aa)        "Investment Company Act" means the Investment Company Act of 1940,
as amended.

 

(bb)        "Liabilities" means the liabilities of the Company and the
Subsidiaries.

 

(cc)        "LIBOR" means London Interbank Offered Rate.

 

(dd)        "Manager Indemnified Party" shall have the meaning set forth in
Section 11(a) of this Agreement.

 

(ee)        "Monitoring Services" shall have the meaning set forth in
Section 2(b) of this Agreement.

 

(ff)         "Net Asset Value" means the value of all of the Assets determined
by the Manager as of the close of business on the day on which the Assets are
being valued less all of the Company’s Liabilities. In each case, the Company’s
net Assets will be determined on the accrual basis of accounting utilizing GAAP
as a guideline.

 

(gg)       "Notice of Proposal to Negotiate" shall have the meaning set forth in
Section 13(a) of this Agreement.

 

(hh)       "OP units" mean the operating partnership units of the Operating
Partnership.

 

(ii)         "Partnership Agreement" means the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, dated as of the Effective
Date, as amended, supplemented or restated from time to time.

 

(jj)         "Person" means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

 - 4 - 

 

 

(kk)       "Portfolio Management Services" shall have the meaning set forth in
Section 2(b) of this Agreement.

 

(ll)          "REIT" means a "real estate investment trust," as defined under
the Code.

 

(mm)      "Renewal Term" shall have the meaning set forth in Section 13(a) of
this Agreement.

 

(nn)       "SBC" means small-balance commercial.

 

(oo)       "Securities Act" means the Securities Act of 1933, as amended.

 

(pp)       "Stockholders' Equity" means: Net Asset Value of the Operating
Partnership as of and after giving effect to the closing of the Merger
Agreement, plus

 

(i)          the sum of the net proceeds from any issuances of the Company's
capital stock and the Operating Partnership's equity securities (exclusive of
Operating Partnership equity securities held by the Company or its controlled
subsidiaries) following the closing of the Merger Agreement (allocated on a
pro rata daily basis for such issuances during the fiscal quarter of any such
issuance), plus

 

(ii)         the Company's retained earnings at the end of the most recently
completed fiscal quarter (without taking into account any non-cash equity
compensation expense incurred in current or prior periods), less

 

(iii)        any amount that the Company pays for repurchases of its Common
Stock since following the closing of the Merger Agreement, any unrealized gains,
losses or other items that do not affect realized net income (regardless of
whether such items are included in other comprehensive income or loss, or in net
income), as adjusted to exclude

 

(iv)         one-time events pursuant to changes in GAAP and certain non- cash
items after discussions between the Manager and the Company's Independent
Directors and approved by a majority of the Company's Independent Directors.

 

For purposes of calculating Stockholders' Equity, outstanding OP units (other
than OP units held by the Company) shall be treated as outstanding shares of
capital stock of the Company.

 

(qq)       "Subsidiary" means any subsidiary of the Company; any partnership,
the general partner of which is the Company or any subsidiary of the Company;
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company; and any corporation or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by the Company or
any subsidiary of the Company. Initially, the Subsidiaries shall be Merger Sub,
Sutherland Asset I, Sutherland Asset II, SAMC 2013, ZAIS Asset I, ZAIS Asset II,
ZAIS Asset III, ZAIS Asset IV, ZFC Funding, ZFC Trust and ZFC Trust TRS.

 

(rr)         "Termination Fee" shall have the meaning set forth in Section 13(b)
of this Agreement.

 

 - 5 - 

 

 

(ss)       "Termination Notice" shall have the meaning set forth in
Section 13(a) of this Agreement.

 

(tt)         "Treasury Regulations" means the regulations promulgated under the
Code as amended from time to time.

 

Section 2.             Appointment and Duties of the Manager.

 

(a)          The Company and each of the Subsidiaries hereby appoints the
Manager to manage the assets of the Company and the Subsidiaries subject to the
further terms and conditions set forth in this Agreement and the Manager hereby
agrees to use its commercially reasonable efforts to perform each of the duties
set forth herein. The appointment of the Manager shall be exclusive to the
Manager except to the extent that the Manager otherwise agrees, in its sole and
absolute discretion, and except to the extent that the Manager elects, pursuant
to the terms of this Agreement, to cause the duties of the Manager hereunder to
be provided by third parties.

 

(b)          The Manager, in its capacity as manager of the assets and the
day-to-day operations of the Company and the Subsidiaries, at all times will be
subject to the supervision of the Board of Directors and will have only such
functions and authority as the Company may delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby. The Manager will be responsible for the day-to-day operations of
the Company and the Subsidiaries and will perform (or cause to be performed)
such services and activities relating to the assets and operations of the
Company and the Subsidiaries as may be appropriate, including, without
limitation:

 

(i)          serving as the Company's and the Subsidiaries' consultant with
respect to the periodic review of the investment guidelines and other parameters
for acquisitions of Assets, financing activities and operations, any
modification to which shall be approved by a majority of the Independent
Directors (such guidelines as initially approved and attached hereto as Exhibit
A, as the same may be modified with such approval, the "Guidelines"), and other
policies for approval by the Board of Directors;

 

(ii)         investigating, analyzing and selecting possible opportunities and
acquiring, financing, retaining, selling, restructuring or disposing of Assets
consistent with the Guidelines;

 

(iii)        with respect to prospective purchases, sales or exchanges of
Assets, conducting negotiations on behalf of the Company and the Subsidiaries
with sellers, purchasers and brokers and, if applicable, their respective agents
and representatives;

 

(iv)       advising the Company on and negotiating and entering into, on behalf
of the Company and the Subsidiaries, repurchase agreements, resecuritizations,
securitizations, warehouse facilities, bank credit facilities (including term
loans and revolving facilities), credit finance agreements, commercial papers,
interest rate swap agreements and other hedging instruments and all other
agreements and engagements required for the Company and the Subsidiaries to
conduct their business;

 

 - 6 - 

 

 

(v)        engaging and supervising, on behalf of the Company and the
Subsidiaries and at the Company's expense, independent contractors which provide
investment banking, mortgage brokerage, securities brokerage, other financial
services, due diligence services, underwriting review services, legal and
accounting services, and all other services as may be required relating to
Assets;

 

(vi)       coordinating and managing operations of co-investment interests or
joint venture held by the Company and the Subsidiaries and conducting all
matters with the co-investment partners or joint venture;

 

(vii)      providing executive and administrative personnel, office space and
office services required in rendering services to the Company and the
Subsidiaries;

 

(viii)     administering the day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the management of the Company and the Subsidiaries as may be agreed upon by the
Manager and the Board of Directors, including, without limitation, the
collection of revenues and the payment of the debts and obligations of the
Company and the Subsidiaries and maintenance of appropriate computer services to
perform such administrative functions;

 

(ix)        communicating on behalf of the Company and the Subsidiaries with the
holders of any of their equity or debt securities as required to satisfy the
reporting and other requirements of any governmental bodies or agencies or
trading markets and to maintain effective relations with such holders;

 

(x)         counseling the Company in connection with policy decisions to be
made by the Board of Directors;

 

(xi)        evaluating and recommending to the Board of Directors hedging
strategies and engaging in hedging activities on behalf of the Company and the
Subsidiaries, consistent with such strategies as so modified from time to time,
with the Company's qualification as a REIT and with the Guidelines;

 

(xii)       counseling the Company regarding the maintenance of its
qualification as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and Treasury Regulations
thereunder and using commercially reasonable efforts to cause the Company to
qualify for taxation as a REIT;

 

(xiii)      counseling the Company and the Subsidiaries regarding the
maintenance of their exclusion from the status of an investment company required
to register under the Investment Company Act, monitoring compliance with the
requirements for maintaining such exemptions and using commercially reasonable
efforts to cause them to maintain such exemptions from such status;

 

(xiv)      assisting the Company and the Subsidiaries in developing criteria for
asset purchase commitments that are specifically tailored to the Company's
objectives and strategies and making available to the Company and the
Subsidiaries its knowledge and experience with respect to mortgage-backed
securities, mortgage loans, real estate, real estate- related securities, other
real estate-related assets and non-real estate-related assets;

 

 - 7 - 

 

 

(xv)       furnishing reports and statistical and economic research to the
Company and the Subsidiaries regarding their activities and services performed
for the Company and the Subsidiaries by the Manager;

 

(xvi)      monitoring the operating performance of Assets and providing periodic
reports with respect thereto to the Board of Directors, including comparative
information with respect to such operating performance and budgeted or projected
operating results;

 

(xvii)    deploying and redeploying any moneys and securities of the Company and
the Subsidiaries (including acquiring short-term Assets pending the acquisition
of other Assets, payment of fees, costs and expenses, or payments of dividends
or distributions to stockholders and partners of the Company and the
Subsidiaries) and advising the Company and the Subsidiaries as to their capital
structure and capital raising;

 

(xviii)    assisting the Company and the Subsidiaries in retaining qualified
accountants and legal counsel, as applicable, to assist in developing
appropriate accounting systems and procedures, internal controls and other
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and to conduct quarterly compliance reviews with respect thereto;

 

(xix)      assisting the Company and the Subsidiaries to qualify to do business
in all applicable jurisdictions and to obtain and maintain all appropriate
licenses;

 

(xx)       assisting the Company and the Subsidiaries in complying with all
regulatory requirements applicable to them in respect of their business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Exchange Act, the
Securities Act, or by stock exchange requirements;

 

(xxi)      assisting the Company and the Subsidiaries in taking all necessary
action to enable them to make required tax filings and reports, complying with
any tax audits and assisting with any tax controversy, including soliciting
stockholders for required information to the extent required by the provisions
of the Code applicable to REITs;

 

(xxii)     placing, or facilitating the placement of, all orders pursuant to the
Manager's investment determinations for the Company and the Subsidiaries, either
directly with the issuer or with a broker or dealer (including any affiliated
broker or dealer);

 

(xxiii)    handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) on the Company's and/or the Subsidiaries' behalf in which the
Company and/or the Subsidiaries may be involved or to which they may be subject
arising out of their day-to-day operations (other than with the Manager or its
affiliates), subject to such limitations or parameters as may be imposed from
time to time by the Board of Directors;

 

 - 8 - 

 

 

(xxiv)    using commercially reasonable efforts to cause expenses incurred by
the Company and the Subsidiaries or on their behalf to be commercially
reasonable or commercially customary and within any budgeted parameters or
expense guidelines set by the Board of Directors from time to time;

 

(xxv)     arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote the business of the Company and
the Subsidiaries;

 

(xxvi)    advising the Company and the Subsidiaries with respect to and
structuring long term financing vehicles for their portfolio of assets, and
offering and selling securities publicly or privately in connection with any
such structured financing;

 

(xxvii)   representing and making recommendations to the Company and the
Subsidiaries in connection with the purchase and finance of, and commitment to
purchase and finance, mortgage-backed securities, mortgage loans (including on a
portfolio basis), real estate, real estate-related securities, other real
estate-related assets and non-real estate-related assets, and the sale and
commitment to sell such assets;

 

(xxviii)  performing such other services as may be required from time to time
for management and other activities relating to the assets and business of the
Company and the Subsidiaries as the Board of Directors shall reasonably request
or the Manager shall deem appropriate under the particular circumstances; and

 

(xxix)     using commercially reasonable efforts to cause the Company and the
Subsidiaries to comply with all applicable laws.

 

Without limiting the foregoing, the Manager will perform portfolio management
services (the "Portfolio Management Services") on behalf of the Company and the
Subsidiaries with respect to the Assets. Such services will include, but not be
limited to, consulting with the Company and the Subsidiaries on the purchase and
sale of, and other opportunities in connection with, the Company’s portfolio of
assets; the collection of information and the submission of reports pertaining
to the Company’s assets, interest rates and general economic conditions;
periodic review and evaluation of the performance of the Company’s portfolio of
assets; acting as liaison between the Company and the Subsidiaries and banking,
mortgage banking, investment banking and other parties with respect to the
purchase, financing and disposition of assets; and other customary functions
related to portfolio management. Additionally, the Manager will perform
monitoring services (the "Monitoring Services") on behalf of the Company and the
Subsidiaries with respect to any loan servicing activities provided by third
parties. Such Monitoring Services will include, but not be limited to,
negotiating servicing agreements; acting as a liaison between the servicers of
the assets and the Company and the Subsidiaries; review of servicers’
delinquency, foreclosure and other reports on assets; supervising claims filed
under any insurance policies; and enforcing the obligation of any servicer to
repurchase assets.

 

 - 9 - 

 

 

(c)          For the period and on the terms and conditions set forth in this
Agreement, the Company and each of the Subsidiaries hereby constitutes, appoints
and authorizes the Manager as its true and lawful agent and attorney-in-fact, in
its name, place and stead, to negotiate, execute, deliver and enter into such
credit finance, warehouse finance, securities repurchase and reverse repurchase
agreements and arrangements, brokerage agreements, interest rate swap
agreements, custodial agreements and such other agreements, instruments and
authorizations on their behalf, on such terms and conditions as the Manager,
acting in its sole and absolute discretion, deems necessary or appropriate. This
power of attorney is deemed to be coupled with an interest.

 

(d)          The Manager may enter into agreements with other parties, including
its affiliates, for the purpose of engaging one or more parties for and on
behalf, and at the sole cost and expense, of the Company and the Subsidiaries to
provide property management, asset management, leasing, development and/or other
services to the Company and the Subsidiaries (including, without limitation,
Portfolio Management Services and Monitoring Services) pursuant to agreement(s)
with terms which are then customary for agreements regarding the provision of
services to companies that have assets similar in type, quality and value to the
assets of the Company and the Subsidiaries; provided that (i) any such
agreements entered into with affiliates of the Manager shall be (A) on terms no
more favorable to such affiliate than would be obtained from a third party on an
arm’s-length basis and (B) to the extent the same do not fall within the
provisions of the Guidelines, approved by a majority of the members of the
Independent Directors, (ii) with respect to Portfolio Management Services,
(A) any such agreements shall be subject to the Company’s prior written approval
and (B) the Manager shall remain liable for the performance of such Portfolio
Management Services, and (iii) with respect to Monitoring Services, any such
agreements shall be subject to the Company’s prior written approval.

 

(e)          To the extent that the Manager deems necessary or advisable, the
Manager may, from time to time, propose to retain one or more entities for the
provision of sub-advisory services to the Manager in order to enable the Manager
to provide the services to the Company and the Subsidiaries specified by this
Agreement; provided, that any such agreement (i) shall be on terms and
conditions substantially identical to the terms and conditions of this Agreement
or otherwise not adverse to the Company and the Subsidiaries, and (ii) shall be
approved by the Independent Directors.

 

(f)          The Manager may retain, for and on behalf and at the sole cost and
expense of the Company and the Subsidiaries, such services of asset monitors,
servicers, accountants, legal counsel, appraisers, insurers, brokers, transfer
agents, registrars, developers, investment banks, financial advisors, due
diligence firms, underwriting review firms, banks and other lenders and others
as the Manager deems necessary or advisable in connection with the management
and operations of the Company and the Subsidiaries. Notwithstanding anything
contained herein to the contrary, the Manager shall have the right to cause any
such services to be rendered by its employees or affiliates. Except as otherwise
provided herein, the Company and the Subsidiaries shall pay or reimburse the
Manager or its affiliates performing such services for the cost thereof;
provided, that such costs and reimbursements are no greater than those which
would be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm's-length basis.

 

 - 10 - 

 

 

(g)          The Manager may effect transactions by or through the agency of
another person with it or its affiliates which have an arrangement under which
that party or its affiliates will from time to time provide to or procure for
the Manager and/or its affiliates goods, services or other benefits (including,
but not limited to, research and advisory services; economic and political
analysis, including valuation and performance measurement; market analysis, data
and quotation services; computer hardware and software incidental to the above
goods and services; clearing and custodian services and investment related
publications), the nature of which is such that provision can reasonably be
expected to benefit the Company and the Subsidiaries as a whole and may
contribute to an improvement in the performance of the Company and the
Subsidiaries or the Manager or its affiliates in providing services to the
Company and the Subsidiaries on terms that no direct payment is made but instead
the Manager and/or its affiliates undertake to place business with that party.

 

(h)          In executing portfolio transactions and selecting brokers or
dealers, the Manager will use its best efforts to seek on behalf of the Company
and the Subsidiaries the best overall terms available. In assessing the best
overall terms available for any transaction, the Manager shall consider all
factors that it deems relevant, including, without limitation, the breadth of
the market in the security, the price of the security, the financial condition
and execution capability of the broker or dealer, and the reasonableness of the
commission, if any, both for the specific transaction and on a continuing basis.
In evaluating the best overall terms available, and in selecting the broker or
dealer to execute a particular transaction, the Manager may also consider
whether such broker or dealer furnishes research and other information or
services to the Manager.

 

(i)          The Manager has no duty or obligation to seek in advance
competitive bidding for the most favorable commission rate applicable to any
particular purchase, sale or other transaction, or to select any broker-dealer
on the basis of its purported or "posted" commission rate, but will endeavor to
be aware of the current level of charges of eligible broker- dealers and to
minimize the expense incurred for effecting purchases, sales and other
transactions to the extent consistent with the interests and policies of the
Company and the Subsidiaries. Although the Manager will generally seek
competitive commission rates, it is not required to pay the lowest commission or
commission equivalent; provided, that such decision is made in good faith to
promote the best interests of the Company and the Subsidiaries.

 

(j)          As frequently as the Manager may deem necessary or advisable, or at
the direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company and the Subsidiaries, prepare, or cause to be prepared,
with respect to any Asset, reports and other information with respect to such
Asset as may be reasonably requested by the Company.

 

(k)          The Manager shall prepare, or cause to be prepared, at the sole
cost and expense of the Company and the Subsidiaries, all reports, financial or
otherwise, with respect to the Company and the Subsidiaries reasonably required
by the Board of Directors in order for the Company and the Subsidiaries to
comply with their Governing Instruments or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company's and
the Subsidiaries' books of account by a nationally recognized registered
independent public accounting firm.

 

 - 11 - 

 

 

(l)          The Manager shall prepare regular reports for the Board of
Directors to enable the Board of Directors to review the Company's and the
Subsidiaries' acquisitions, portfolio composition and characteristics, credit
quality, performance and compliance with the Guidelines and policies approved by
the Board of Directors.

 

(m)          Notwithstanding anything contained in this Agreement to the
contrary, except to the extent that the payment of additional moneys is proven
by the Company to have been required as a direct result of the Manager's acts or
omissions which result in the right of the Company and the Subsidiaries to
terminate this Agreement pursuant to Section 15 of this Agreement, the Manager
shall not be required to expend money ("Excess Funds") in connection with any
expenses that are required to be paid for or reimbursed by the Company and the
Subsidiaries pursuant to Section 9 in excess of that contained in any applicable
Company Account (as herein defined) or otherwise made available by the Company
and the Subsidiaries to be expended by the Manager hereunder. Failure of the
Manager to expend Excess Funds out-of- pocket shall not give rise or be a
contributing factor to the right of the Company and the Subsidiaries under
Section 13(a) of this Agreement to terminate this Agreement due to the Manager's
unsatisfactory performance.

 

(n)          In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other service providers)
hired by the Manager at the Company's and the Subsidiaries' sole cost and
expense.

 

Section 3.             Devotion of Time; Additional Activities.

 

(a)          The Manager and its affiliates will provide the Company and the
Subsidiaries with a management team, including a Chief Executive Officer, a
Chief Financial Officer, and other appropriate support personnel. Other than the
Company's Chief Financial Officer and an accounting professional, the Manager is
not obligated to dedicate any of its employees exclusively to the Company, nor
is the Manager or its employees obligated to dedicate any specific portion of
its or their time to the Company.

 

(b)          Nothing in this Agreement shall (i) prevent the Manager or any of
its affiliates, officers, directors, employees or personnel, from engaging in
other businesses or from rendering services of any kind to any other Person,
including, without limitation, investing in, or rendering advisory services to
others investing in, any type of business (including, without limitation,
acquisitions of assets that meet the principal objectives of the Company),
whether or not the objectives or policies of any such other Person or entity are
similar to those of the Company or (ii) in any way bind or restrict the Manager
or any of its affiliates, officers, directors, employees or personnel from
buying, selling or trading any securities or assets for their own accounts or
for the account of others for whom the Manager or any of its affiliates,
officers, directors, employees or personnel may be acting. When making decisions
where a conflict of interest may arise, the Manager will endeavor to allocate
acquisition and financing opportunities in a fair and equitable manner over time
as between the Company and the Subsidiaries and the Manager's other funds and
clients.

 

 - 12 - 

 

 

(c)          Managers, partners, officers, employees, personnel and agents of
the Manager or affiliates of the Manager may serve as directors, officers,
employees, personnel, agents, nominees or signatories for the Company and/or any
Subsidiary, to the extent permitted by their Governing Instruments or by any
resolutions duly adopted by the Board of Directors pursuant to the Company's
Governing Instruments. When executing documents or otherwise acting in such
capacities for the Company or the Subsidiaries, such persons shall use their
respective titles in the Company or the Subsidiaries.

 

Section 4.             Agency. The Manager shall act as agent of the Company and
the Subsidiaries in making, acquiring, financing and disposing of Assets,
disbursing and collecting the funds of the Company and the Subsidiaries, paying
the debts and fulfilling the obligations of the Company and the Subsidiaries,
supervising the performance of professionals engaged by or on behalf of the
Company and the Subsidiaries and handling, prosecuting and settling any claims
of or against the Company and the Subsidiaries, the Board of Directors, holders
of the Company's securities or representatives or properties of the Company and
the Subsidiaries.

 

Section 5.             Bank Accounts. At the direction of the Board of
Directors, the Manager may establish and maintain one or more bank accounts in
the name of the Company or any Subsidiary (any such account, a "Company
Account"), and may collect and deposit funds into any such Company Account or
Company Accounts, and disburse funds from any such Company Account or Company
Accounts, under such terms and conditions as the Board of Directors may approve;
and the Manager shall from time to time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of the Company or any Subsidiary.

 

Section 6.             Records; Confidentiality. The Manager shall maintain
appropriate books of accounts and records relating to services performed under
this Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon reasonable advance notice. The Manager shall
keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information (or use the same except in furtherance of its duties under this
Agreement) to unaffiliated third parties except (i) with the prior written
consent of the Board of Directors; (ii) to legal counsel, accountants and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company's business; (iv) to governmental officials having
jurisdiction over the Company or any Subsidiary; (v) in connection with any
governmental or regulatory filings of the Company or any Subsidiary or
disclosure or presentations to Company investors; (vi) as required by law or
legal process to which the Manager or any Person to whom disclosure is permitted
hereunder is a party; or (vii) to the extent such information is otherwise
publicly available. The foregoing shall not apply to information which has
previously become publicly available through the actions of a Person other than
the Manager not resulting from the Manager's violation of this Section 6. The
provisions of this Section 6 shall survive the expiration or earlier termination
of this Agreement for a period of one year.

 

 - 13 - 

 

 

Section 7.             Obligations of Manager; Restrictions.

 

(a)          The Manager shall require each seller or transferor of investment
assets to the Company and the Subsidiaries to make such representations and
warranties regarding such assets as may, in the judgment of the Manager, be
necessary and appropriate. In addition, the Manager shall take such other action
as it deems necessary or appropriate with regard to the protection of the
Assets.

 

(b)          The Manager shall refrain from any action that, in its sole
judgment made in good faith, (i) is not in compliance with the Guidelines,
(ii) would adversely and materially affect the status of the Company as a REIT
under the Code, (iii) would adversely and materially affect the Company's or any
Subsidiary's status as an entity intended to be exempted or excluded from
investment company status under the Investment Company Act or (iv) would violate
any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or any Subsidiary or that would otherwise not be
permitted by the Company's Governing Instruments. If the Manager is ordered to
take any such action by the Board of Directors, the Manager shall promptly
notify the Board of Directors of the Manager's judgment that such action would
adversely and materially affect such status or violate any such law, rule or
regulation or the Governing Instruments. Notwithstanding the foregoing, the
Manager, its directors, members, officers, stockholders, managers, personnel,
employees and any Person controlling or controlled by the Manager and any Person
providing sub-advisory services to the Manager shall not be liable to the
Company or any Subsidiary, the Board of Directors, or the Company's or any
Subsidiary's stockholders, members or partners, for any act or omission by the
Manager, its directors, officers, stockholders or employees except as provided
in Section 11 of this Agreement.

 

(c)          The Board of Directors shall periodically review the Guidelines and
the Company's portfolio of Assets but will not review each proposed Asset,
except as otherwise provided herein. If a majority of the Independent Directors
determines in their periodic review of transactions that a particular
transaction does not comply with the Guidelines, then a majority of the
Independent Directors will consider what corrective action, if any, can be
taken. The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed acquisition.

 

(d)          Neither the Company nor the Subsidiaries shall acquire any security
structured or issued by an entity managed by the Manager or any affiliate
thereof, or purchase or sell any Asset from or to any entity managed by the
Manager or its affiliates unless (i) the transaction is made in accordance with
the Guidelines; (ii) the transaction is approved in advance by a majority of the
Independent Directors; and (iii) the transaction is made in accordance with
applicable laws.

 

(e)          The Manager shall at all times during the term of this Agreement
maintain "errors and omissions" insurance coverage and other insurance coverage
which is customarily carried by property, asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company and the Subsidiaries, in
an amount which is comparable to that customarily maintained by other managers
or servicers of similar assets.

 

 - 14 - 

 

 

Section 8.             Compensation.

 

(a)          During the Initial Term and any Renewal Term (each as defined
below), the Company shall pay the Manager the Base Management Fee quarterly in
arrears commencing with the quarter in which this Agreement was executed (with
such initial payment pro-rated based on the number of days during such quarter
that this Agreement was in effect).

 

(b)          The Manager shall compute each installment of the Base Management
Fee within 30 days after the end of the fiscal quarter with respect to which
such installment is payable. A copy of the computations made by the Manager to
calculate such installment shall thereafter, for informational purposes only and
subject in any event to Section 13(a) of this Agreement, promptly be delivered
to the Board of Directors and, upon such delivery, payment of such installment
of the Base Management Fee shown therein shall be due and payable in cash no
later than the date which is five business days after the date of delivery to
the Board of Directors of such computations.

 

(c)          The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.

 

(d)          Under the Partnership Agreement, the Manager, the holder of the
Class A Special Unit in the Operating Partnership, will be entitled to receive
the Incentive Distribution, distributed quarterly in arrears in an amount not
less than zero equal to the difference between (i) the product of (A) 15% and
(B) the difference between (x) Core Earnings of the Operating Partnership, on a
rolling four-quarter basis and before the Incentive Distribution for the current
quarter, and (y) the product of (1) the weighted average of the issue price per
share of Common Stock or OP units (without double counting) in all of their
offerings multiplied by the weighted average number of shares of Common Stock
outstanding (including any restricted shares of Common Stock and any other
shares of Common Stock underlying awards granted under the Equity Incentive Plan
(as defined in the Partnership Agreement)) and OP units (without double
counting) in such quarter and (2) 8%, and (ii) the sum of any Incentive
Distribution paid to the Manager with respect to the first three calendar
quarters of such previous four quarters; provided, however, that no Incentive
Distribution is payable with respect to any calendar quarter unless Core
Earnings is greater than zero for the most recently completed 12 calendar
quarters, or the number of completed calendar quarters since the Effective Date,
whichever is less. For purposes of calculating the Incentive Distribution prior
to the completion of a 12-month period following the Effective Date, Core
Earnings will be calculated on an annualized basis. Core Earnings for the
initial quarter will be calculated from the Effective Date on an annualized
basis. In addition, for purposes of the calculating the Incentive Distribution,
all of the shares of Common Stock and OP units issued and outstanding as of
Effective Date shall be deemed to be issued at the per share closing price on
the NYSE of the common stock of the General Partner (as reported on the NYSE
Composite Transactions Tape as such tape is reported in Bloomberg Professional
Service or another recognized business publication) on the date immediately
preceding the Effective Date (or, if such common stock did not trade on the NYSE
on such prior date, the last day of trading in such common stock on the NYSE
prior to such date). The Incentive Distribution is payable 50% in cash and 50%
in Common Stock or OP units, as determined by the Company in its discretion,
within five business days after delivery to the Company of the written statement
from the holder of the Class A Special Unit setting forth the computation of the
Incentive Distribution for such quarter. The price of the shares of Common Stock
for purposes of determining the number of shares payable as part of the
Incentive Distribution will be (i) if the shares are Publicly Traded (as defined
in the Partnership Agreement), the closing price of such shares on the last
trading day prior to the approval by Board of Directors of the Incentive
Distribution or (ii) if the shares are not Publicly Traded, then the price per
share as so determined in good faith by a majority of Board of Directors,
including a majority of the Independent Directors.

 

 - 15 - 

 

 

Section 9.             Expenses of the Company. The Company shall pay all of its
expenses and shall reimburse the Manager for documented expenses of the Manager
incurred on its behalf (collectively, the "Expenses") excepting those expenses
that are specifically the responsibility of the Manager as set forth herein.
Such costs and reimbursements shall not be in amounts which are greater than
those which would be payable to outside professionals or consultants engaged to
perform such services pursuant to agreements negotiated on an arm's-length
basis. Expenses include all costs and expenses which are expressly designated
elsewhere in this Agreement as the Company's, together with the following:

 

(i)          expenses in connection with the issuance and transaction costs
incident to the acquisition, disposition and financing of Assets;

 

(ii)         costs of legal, tax, accounting, third party administrators for the
establishment and maintenance of the books and records, consulting, auditing,
administrative and other similar services rendered for the Company and the
Subsidiaries by providers retained by the Manager or, if provided by the
Manager's personnel, in amounts which are no greater than those which would be
payable to outside professionals or consultants engaged to perform such services
pursuant to agreements negotiated on an arm's-length basis;

 

(iii)        the compensation and expenses of the Company's directors and the
cost of liability insurance to indemnify the Company's directors and officers;

 

(iv)         costs associated with the establishment and maintenance of any of
the Company's repurchase agreements, resecuritizations, securitizations,
warehouse facilities, bank credit facilities (including term loans and revolving
facilities) or other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other similar costs) or any of the
Company's or any Subsidiary's organizational expenses and securities offerings;

 

(v)         expenses connected with communications to holders of the Company's
or any Subsidiary's securities and other bookkeeping and clerical work necessary
in maintaining relations with holders of such securities and in complying with
the continuous reporting and other requirements of governmental bodies or
agencies, including, without limitation, all costs of preparing and filing
required reports with the Securities and Exchange Commission, the costs payable
by the Company to any transfer agent and registrar in connection with the
listing and/or trading of the Company's stock on any exchange, the fees payable
by the Company to any such exchange in connection with its listing, and the
costs of preparing, printing and mailing the Company's annual report to its
stockholders and proxy materials with respect to any meeting of the Company's
stockholders;

 

 - 16 - 

 

 

(vi)        costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used for the Company and the Subsidiaries;

 

(vii)       expenses incurred by managers, officers, personnel and agents of the
Manager for travel on the Company's behalf and other out-of-pocket expenses
incurred by managers, officers, personnel and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an Asset or establishment and maintenance of any repurchase agreements,
resecuritizations, securitizations, warehouse facilities, bank credit facilities
(including term loans and revolving facilities) or any of the Company's or any
of the Subsidiary's organizational expenses and securities offerings;

 

(viii)     costs and expenses incurred with respect to market information
systems and publications, research publications, and materials and settlement,
clearing and custodial fees and expenses;

 

(ix)        compensation and expenses of the Company's custodian and transfer
agent, if any;

 

(x)         the costs of maintaining compliance with all federal, state and
local rules and regulations or any other regulatory agency;

 

(xi)        all taxes and license fees;

 

(xii)       all insurance costs incurred in connection with the operation of the
Company's business;

 

(xiii)      costs and expenses incurred in contracting with third parties,
including affiliates of the Manager, for the servicing and special servicing of
the assets of the Company and the Subsidiaries;

 

(xiv)      all other costs and expenses relating to the business operations of
the Company and the Subsidiaries, including, without limitation, the costs and
expenses of acquiring, owning, protecting, maintaining, developing and disposing
of Assets, including appraisal, reporting, audit and legal fees;

 

(xv)       expenses relating to any office(s) or office facilities, including,
but not limited to, disaster backup recovery sites and facilities, maintained
for the Company and the Subsidiaries or Assets separate from the office or
offices of the Manager;

 

(xvi)     expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of holders of the Company's or any
Subsidiary's securities, including, without limitation, in connection with any
dividend reinvestment plan;

 

 - 17 - 

 

 

(xvii)     any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any trustee, director or officer of the Company or of any Subsidiary in
his capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency;

 

(xviii)   expenses incurred in connection with obtaining and maintaining the
insurance coverage referred to in Section 7(e) above; and

 

(xix)      all other expenses actually incurred by the Manager (except as
described below) which are reasonably necessary for the performance by the
Manager of its duties and functions under this Agreement.

 

Except as provided in Section 2(f) of this Agreement, the Company shall have no
obligation to reimburse the Manager or its affiliates for the salaries and other
compensation of the Manager's personnel who provide services to the Company
under this Agreement except that, the Company shall reimburse the Manager for
(1) the Company's allocable share of the compensation paid to the Manager's
personnel serving as the Company's Chief Financial Officer based on the
percentage of his or her time spent managing the Company's affairs and (2) the
allocable share of the compensation of personnel hired by the Manager who are
dedicated primarily to the Company. The Company's share of such costs shall be
based upon the percentage of time devoted by such personnel of the Manager to
the Company's and its Subsidiaries' affairs. The Manager shall provide the
Company with such written detail as the Company may reasonably request to
support the determination of the Company's share of such costs.

 

In addition, the Company will be required to pay the Company's pro rata portion
of rent, telephone, utilities, office furniture, equipment, machinery and other
office, internal and overhead expenses of the Manager and its affiliates
required for the operations of the Company and the Subsidiaries. These expenses
will be allocated between the Manager and the Company based on the ratio of the
Company's proportion of gross assets compared to all remaining gross assets
managed or held by the Manager as calculated at each fiscal quarter end. The
Manager and the Company will modify this allocation methodology, subject to the
Independent Directors' approval, if the allocation becomes inequitable, based on
significant leverage differences between the Company and the Manager's other
funds and clients.

 

The Manager may, at its option, elect not to seek reimbursement for certain
expenses during a given quarterly period, which determination shall not be
deemed to construe a waiver of reimbursement for similar expenses in future
periods.

 

The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

 

 - 18 - 

 

 

Section 10.           Calculations of Expenses. The Manager shall prepare a
statement documenting the Expenses of the Company and the Subsidiaries and the
Expenses incurred by the Manager on behalf of the Company and the Subsidiaries
during each month, and shall deliver such statement to the Company within
30 days after the end of each month. Expenses incurred by the Manager on behalf
of the Company and the Subsidiaries shall be reimbursed by the Company to the
Manager on the fifth business day immediately following the date of delivery of
such statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company and the Subsidiaries. The provisions
of this Section 10 shall survive the expiration or earlier termination of this
Agreement.

 

Section 11.           Limits of Manager Responsibility; Indemnification.

 

(a)          The Manager assumes no responsibility under this Agreement other
than to render the services called for under this Agreement and shall not be
responsible for any action of the Board of Directors in following or declining
to follow any advice or recommendations of the Manager, including as set forth
in Section 7(b) of this Agreement. The Manager, its officers, stockholders,
members, managers, directors, personnel, any Person controlling or controlled by
the Manager and any Person providing sub-advisory services to the Manager will
not be liable to the Company or any Subsidiary, to the Board of Directors, or
the Company's or any Subsidiary's stockholders, members or partners for any acts
or omissions by any such Person (including, without limitation, trade errors
that may result from ordinary negligence, such as errors in the investment
decision making process or in the trade process), pursuant to or in accordance
with this Agreement, except by reason of acts or omissions constituting bad
faith, willful misconduct, gross negligence or reckless disregard of the
Manager's duties under this Agreement, as determined by a final non-appealable
order of a court of competent jurisdiction. The Company shall, to the full
extent lawful, reimburse, indemnify and hold the Manager, its officers,
stockholders, members, managers, directors, personnel, any Person controlling or
controlled by the Manager and any Person providing sub-advisory services to the
Manager, together with such Person's managers, officers, directors and personnel
(each a "Manager Indemnified Party"), harmless of and from any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including attorneys' fees) in respect of or arising from any acts or
omissions of such Manager Indemnified Party made in good faith in the
performance of the Manager's duties under this Agreement and not constituting
such Manager Indemnified Party's bad faith, willful misconduct, gross negligence
or reckless disregard of the Manager's duties under this Agreement.

 

(b)          The Manager shall, to the full extent lawful, reimburse, indemnify
and hold the Company (or any Subsidiary), its stockholders, directors and
officers and each other Person, if any, controlling the Company (each, a
"Company Indemnified Party" and together with a Manager Indemnified Party, the
"Indemnitee"), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys' fees) in respect of or arising from the Manager's bad faith, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement or any claims by the Manager's personnel relating to the terms and
conditions of their employment by the Manager.

 

 - 19 - 

 

 

(c)          The Indemnitee will promptly notify the party against whom
indemnity is claimed (the "Indemnitor") of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve the Indemnitor from any liability which it may have hereunder,
except to the extent such failure actually prejudices the Indemnitor. The
Indemnitor shall have the right to assume the defense and settlement of such
claim; provided, that the Indemnitor notifies the Indemnitee of its election to
assume such defense and settlement within 30 days after the Indemnitee gives the
Indemnitor notice of the claim. In such case, the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent. If the Indemnitor is entitled
to, and does, assume such defense by delivering the aforementioned notice to the
Indemnitee, the Indemnitee will (i) have the right to approve the Indemnitor's
counsel (which approval will not be unreasonably withheld, delayed or
conditioned), (ii) be obligated to cooperate in furnishing evidence and
testimony and in any other manner in which the Indemnitor may reasonably request
and (iii) be entitled to participate in (but not control) the defense of any
such action, with its own counsel and at its own expense.

 

Section 12.           No Joint Venture. Nothing in this Agreement shall be
construed to make the Company and the Manager partners or joint venturers or
impose any liability as such on either of them.

 

Section 13.           Term; Termination.

 

(a)          Until this Agreement is terminated in accordance with its terms,
this Agreement shall be in effect from the Effective Date until the third
anniversary of the Effective Date (the "Initial Term") and shall be
automatically renewed for a one-year term each anniversary date thereafter (a
"Renewal Term") unless at least two-thirds of the Independent Directors or the
holders of a majority of the outstanding shares of Common Stock (other than
those shares held by members of the Company's senior management team and
affiliates of the Manager) agree that (i) there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company and the
Subsidiaries or (ii) the compensation payable to the Manager hereunder is
unfair; provided, that the Company shall not have the right to terminate this
Agreement under clause (ii) above if the Manager agrees to continue to provide
the services under this Agreement at a reduced fee that at least two-thirds of
the Independent Directors determines to be fair pursuant to the procedure set
forth below. If the Company elects not to renew this Agreement at the expiration
of the Initial Term or any Renewal Term as set forth above, the Company shall
deliver to the Manager prior written notice (the "Termination Notice") of the
Company's intention not to renew this Agreement based upon the terms set forth
in this Section 13(a) not less than 180 days prior to the expiration of the then
existing term. If the Company so elects not to renew this Agreement, the Company
shall designate the date (the "Effective Termination Date"), not less than
180 days from the date of the notice, on which the Manager shall cease to
provide services under this Agreement, and this Agreement shall terminate on
such date; provided, however, that in the event that such Termination Notice is
given in connection with a determination that the compensation payable to the
Manager is unfair, the Manager shall have the right to renegotiate such
compensation by delivering to the Company, no fewer than 45 days prior to the
prospective Effective Termination Date, written notice (any such notice, a
"Notice of Proposal to Negotiate") of its intention to renegotiate its
compensation under this Agreement. Thereupon, the Company (represented by the
Independent Directors) and the Manager shall endeavor to negotiate in good faith
the revised compensation payable to the Manager under this Agreement; provided
that the Manager and at least two-thirds of the Independent Directors agree to
the terms of the revised compensation to be payable to the Manager within
45 days following the receipt of the Notice of Proposal to Negotiate, the
Termination Notice shall be deemed of no force and effect and this Agreement
shall continue in full force and effect on the terms stated in this Agreement,
except that the compensation payable to the Manager hereunder shall be the
revised compensation then agreed upon by the parties to this Agreement. The
Company and the Manager agree to execute and deliver an amendment to this
Agreement setting forth such revised compensation promptly upon reaching an
agreement regarding same. In the event that the Company and the Manager are
unable to agree to the terms of the revised compensation to be payable to the
Manager during such 45-day period, this Agreement shall terminate, such
termination to be effective on the date which is the later of (A) 10 days
following the end of such 45-day period and (B) the Effective Termination Date
originally set forth in the Termination Notice.

 

 - 20 - 

 

 

(b)          In recognition of the level of the upfront effort required by the
Manager to structure and acquire the assets of the Company and the Subsidiaries
and the commitment of resources by the Manager, subject to Section 15(a) of this
Agreement, in the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the "Termination Fee") equal to three times the average annual Base Management
Fee earned by the Manager during the 24-month period immediately preceding the
date of such termination, calculated as of the end of the most recently
completed fiscal quarter prior to the date of termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement. Additionally, if this Agreement is terminated under circumstances in
the Company is obligated to pay the Termination Fee to the Manager, under the
Partnership Agreement, the Operating Partnership shall repurchase, concurrently
with such termination, the Class A Special Unit for an amount equal to three
times the average annual amount of the Incentive Distribution paid or payable in
respect of the Class A Special Unit during the 24-month period immediately
preceding such termination, calculated as of the end of the most recently
completed fiscal quarter before the date of termination.

 

(c)          No later than 180 days prior to the anniversary of the Effective
Date of any year during the Initial Term or Renewal Term, the Manager may
deliver written notice to the Company informing it of the Manager's intention to
decline to renew this Agreement, whereupon this Agreement shall not be renewed
and extended and this Agreement shall terminate effective on the anniversary of
the Effective Date next following the delivery of such notice. The Company is
not required to pay to the Manager the Termination Fee if the Manager terminates
this Agreement pursuant to this Section 13(c).

 

(d)          If this Agreement is terminated pursuant to Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b), 15(b), and 16 of
this Agreement. In addition, Sections 11 and 21 of this Agreement shall survive
termination of this Agreement.

 

(e)          This Agreement shall terminate automatically upon any termination
of the Merger Agreement in accordance with its terms, and such termination shall
be without any further liability or obligation of either party to the other,
except as provided in the Merger Agreement.

 

 - 21 - 

 

 

Section 14.           Assignment.

 

(a)          Except as set forth in Section 14(b) of this Agreement, this
Agreement shall terminate automatically in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the approval of a majority of the Independent Directors;
provided, however, that no such approval shall be required in the case of an
assignment by the Manager to an affiliate of the Manager if such assignment does
not require the Company's approval under the Investment Advisers Act of 1940.
Any such permitted assignment shall bind the assignee under this Agreement in
the same manner as the Manager is bound, and the Manager shall be liable to the
Company for all errors or omissions of the assignee under any such assignment.
In addition, the assignee shall execute and deliver to the Company a counterpart
of this Agreement naming such assignee as Manager. This Agreement shall not be
assigned by the Company without the prior written consent of the Manager, except
in the case of assignment by the Company to another REIT or other organization
which is a successor (by merger, consolidation, purchase of assets, or similar
transaction) to the Company, in which case such successor organization shall be
bound under this Agreement and by the terms of such assignment in the same
manner as the Company is bound under this Agreement.

 

(b)          Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting. In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement or the Partnership Agreement. In addition, the
Manager may assign this Agreement to any of its affiliates without the approval
of the Company's independent directors.

 

Section 15.           Termination for Cause.

 

(a)          The Company may terminate this Agreement effective upon 30 days'
prior written notice of termination from the Board of Directors to the Manager,
without payment of any Termination Fee, if (i) the Manager, its agents or its
assignees materially breaches any provision of this Agreement and such breach
shall continue for a period of 30 days after written notice thereof specifying
such breach and requesting that the same be remedied in such 30-day period (or
45 days after written notice of such breach if the Manager takes steps to cure
such breach within 30 days of the written notice), (ii) the Manager engages in
any act of fraud, misappropriation of funds, or embezzlement against the Company
or any Subsidiary, (iii) there is an event of any gross negligence on the part
of the Manager in the performance of its duties under this Agreement resulting
in material harm to the Company, (iv) there is a commencement of any proceeding
relating to the Manager's Bankruptcy or insolvency, including an order for
relief in an involuntary bankruptcy case or the Manager authorizing or filing a
voluntary bankruptcy petition, (v) the Manager is convicted (including a plea of
nolo contendere) of a felony, (vi) there is a dissolution of the Manager, or
(vii) there is an Internalization Event; provided, that the Company may pay
consideration to compensate the Manager for the Internalization Event in an
amount that the Company will negotiate with the Manager in good faith and which
will require the approval of at least a majority of the Company's Independent
Directors.

 

 - 22 - 

 

 

(b)          The Manager may terminate this Agreement effective upon 60 days'
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period. The Company is
required to pay to the Manager the Termination Fee if the termination of this
Agreement is made pursuant to this Section 15(b).

 

(c)          The Manager may terminate this Agreement, without payment of any
Termination Fee, in the event the Company becomes regulated as an "investment
company" under the Investment Company Act, with such termination deemed to have
occurred immediately prior to such event.

 

Section 16.          Action Upon Termination. From and after the effective date
of termination of this Agreement, pursuant to Sections 13 or 15 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13(a) or
Section 15(b), the applicable Termination Fee. Upon such termination, the
Manager shall forthwith:

 

(i)          after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;

 

(ii)         deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and

 

(iii)        deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

 

Section 17.          Release of Money or Other Property Upon Written Request.
The Manager agrees that any money or other property of the Company or any
Subsidiary held by the Manager under this Agreement shall be held by the Manager
as custodian for the Company or Subsidiary, and the Manager's records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than 30 days following such request. The Manager shall not
be liable to the Company, any Subsidiary, the Independent Directors, or the
Company's or a Subsidiary's stockholders or partners for any acts performed or
omissions to act by the Company or any Subsidiary in connection with the money
or other property released to the Company or any Subsidiary in accordance with
the second sentence of this Section 17. The Company and any Subsidiary shall
indemnify the Manager and its officers, directors, personnel, managers, and
officers and against any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever, which arise in connection
with the Manager's release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section 17. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement.

 

 - 23 - 

 

 

Section 18.           Notices. Unless expressly provided otherwise in this
Agreement, all notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered against receipt or upon actual
receipt of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

(a)If to the Company:

 

Prior to the Effective Date: The notice address of the Company as set forth in
the Merger Agreement.

 

Following the Effective Date:

 

Sutherland Asset Management Corporation
1140 Avenue of the Americas, 7th Floor
New York, New York 10036
Attention: Kenneth Nick
Facsimile: 212-843-8909
Telephone: (212) 257-4606

 

(b)If to the Manager:

 

Waterfall Asset Management, LLC
1140 Avenue of the Americas, 7th Floor
New York, New York 10036
Attention: Kenneth Nick
Facsimile: 212-843-8909
Telephone: (212) 257-4606

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

 

Section 19.           Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.

 

 - 24 - 

 

 

Section 20.           Entire Agreement. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
agreements, understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter of this
Agreement. The express terms of this Agreement control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms of
this Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.

 

Section 21.           GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES TO THE CONTRARY.

 

Section 22.           No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. No waiver of any provision hereunder shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

Section 23.           Headings. The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed
part of this Agreement.

 

Section 24.           Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

Section 25.           Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 26.           Gender. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 

[SIGNATURE PAGE FOLLOWS]

 

 - 25 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  ZAIS FINANCIAL CORP.       By: /s/ Michael Szymanski     Name: Michael
Szymanski     Title: President and Chief Executive Officer       ZAIS FINANCIAL
PARTNERS, L.P.   By: ZAIS Financial Corp., its General Partner       By: /s/
Michael Szymanski     Name: Michael Szymanski     Title: President and Chief
Executive Officer         ZAIS MERGER SUB, LLC   By: ZAIS Financial Corp., its
Manager       By: /s/ Michael Szymanski     Name: Michael Szymanski     Title:
President and Chief Executive Officer       ZAIS ASSET I, LLC   By: ZAIS
Financial Partners, L.P., its Managing Member   By: ZAIS Financial Corp., its
General Partner         By: /s/ Michael Szymanski     Name: Michael Szymanski  
  Title: President and Chief Executive Officer         ZAIS ASSET II, LLC   By:
ZAIS Financial Partners, L.P., its Managing Member   By: ZAIS Financial Corp.,
its General Partner       By: /s/ Michael Szymanski     Name: Michael Szymanski
    Title: President and Chief Executive Officer

 

Signature Page to

Waterfall Management Agreement

 

   

 

 

  ZAIS ASSET III, LLC   By: ZAIS Financial Partners, L.P., its Managing Member  
By: ZAIS Financial Corp., its General Partner       By: /s/ Michael Szymanski  
  Name: Michael Szymanski     Title: President and Chief Executive Officer      
ZAIS ASSET IV, LLC   By: ZAIS Financial Partners, L.P., its Managing Member  
By: ZAIS Financial Corp., its General Partner       By: /s/ Michael Szymanski  
  Name: Michael Szymanski     Title: President and Chief Executive Officer      
ZFC FUNDING, INC.       By: /s/ Michael Szymanski     Name: Michael Szymanski  
  Title: President and Chief Executive Officer       ZFC TRUST       By: /s/
Michael Szymanski     Name: Michael Szymanski     Title: Trustee       ZAIS
TRUST TRS I, LLC   By: ZFC Trust, its Managing Member         By: /s/ Michael
Szymanski     Name: Michael Szymanski     Title: Trustee

 

Signature Page to

Waterfall Management Agreement

 

   

 

 

  SUTHERLAND ASSET I, LLC       By: SUTHERLAND PARTNERS, L.P., not in its
individual capacity but solely as managing member       By: SUTHERLAND ASSET
MANAGEMENT CORPORATION, not in its individual capacity but solely as general
partner       By: /s/ Frederick C. Herbst     Name: Frederick C. Herbst    
Title: Authorized Person       SUTHERLAND ASSET II, LLC       By: SUTHERLAND
PARTNERS, L.P., not in its individual capacity but solely as managing member    
  By: SUTHERLAND ASSET MANAGEMENT CORPORATION, not in its individual capacity
but solely as general partner       By: /s/ Frederick C. Herbst     Name:
Frederick C. Herbst     Title: Authorized Person       SAMC REO 2013-01, LLC    
  By: SUTHERLAND PARTNERS, L.P., not in its individual capacity but solely as
managing member       By: SUTHERLAND ASSET MANAGEMENT CORPORATION, not in its
individual capacity but solely as general partner       By: /s/ Frederick C.
Herbst     Name: Frederick C. Herbst     Title: Authorized Person      
WATERFALL ASSET MANAGEMENT, LLC       By: /s/ Jack J. Ross     Name: Jack J.
Ross     Title: Authorized Person

 

Signature Page to

Waterfall Management Agreement

 

   

 

 

EXHIBIT A

 

·No investment shall be made that would cause the Company to fail to qualify as
a REIT for U.S. federal income tax purposes.

 

·No investment shall be made that would cause the Company or any of its
subsidiaries to be required to be registered as an investment company under the
Investment Company Act.

 

·Until appropriate investments can be identified, the Company may invest the
proceeds of debt and equity securities offerings in interest-bearing, short-term
investments, including money market accounts and/or funds, that are consistent
with its intention to qualify as a REIT.

 

·The Company’s Assets will be predominantly in SBC Loans; and to a lesser
extent, asset-backed securities, where the underlying pool of assets consists
primarily of SBC Loans; residential mortgage loans; Non-Agency RMBS; Agency
RMBS; and other real estate-related and financial assets, including, but not
limited to, CMBS and ABS.

 

For purposes of this Exhibit A:

 

"ABS" means asset-backed securities.

 

"Agency RMBS" means residential mortgage-backed securities for which a U.S.
government entity guarantees payment of principal and interest to holders of the
securities.

 

"CMBS" means commercial mortgage-backed securities.

 

"Non-Agency RMBS" means residential mortgage-backed securities that are not
issued or guaranteed by a U.S. government agency or federally chartered
corporation.

 

"SBC Loans" means small-balance commercial loans.

 

   

 

